Citation Nr: 0914693	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-28 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to payment of unauthorized medical expenses 
for services rendered at Stevensville Medical Center in 
Stevensville, Montana on April 25, 2003. 

2.  Entitlement to payment of unauthorized medical expenses 
for services rendered at Community Medical Center in 
Missoula, Montana on April 25, 2003. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976.

These matters come before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two determinations dated 
in July 2003 and August 2003 of the Department of Veterans 
Affairs Healthcare System in Fort Harrison, Montana. 

The Board observes for the record that a September 2006 
statement from the Veteran contained in the claims file 
indicates that the Veteran may have paid the medical expenses 
at issue in this appeal during the pendency of this appeal. 
September 2006 statement with VA Form 9, p. 2.  Regardless of 
whether the Veteran's claims involve the payment of 
unauthorized medical expenses incurred on April 25, 2003 to 
the Stevensville Medical Center and the Community Medical 
Center or the reimbursement of such payments to the Veteran, 
the legal analysis remains the same.  As such, the Board has 
not recharacterized the issues certified on appeal.  

In addition to the foregoing, the Board observes that the 
claims file contains an invoice from A.G., M.D. for office 
services rendered on April 25, 2003; and the RO's denial of 
payment for these private services. September 2004 rating 
determination.  While the Board discusses Dr. G.'s medical 
treatment of the Veteran in the decision below in the context 
of the current claims on appeal, it notes for the record that 
the Veteran did not disagree with the September 2004 rating 
determination.  As such, the denial of payment of Dr. G.'s 
invoice is not on appeal before the Board.   




FINDINGS OF FACT

1.  The Veteran received medical care from a VA out-patient 
care clinic in Missoula, Montana on April 24, 2003.  

2.  The Veteran received medical care from Stevensville 
Medical Center in Stevensville, Montana and	Community 
Medical Center in Missoula, Montana on April 25, 2003.  

3.  The Veteran does not have a service-connected disability.  

4.  The evidence does not reveal that VA approved a request 
for prior authorization for the April 25, 2003 medical 
services in question.

5.  The services provided by Stevensville Medical Center and 
Community Medical Center on April 25, 2003 were not rendered 
in a medical emergency of such a nature that delay in seeking 
immediate medical attention would have been hazardous to the 
Veteran's life or health.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of unauthorized 
medical services provided to the Veteran by 	Stevensville 
Medical Center in Stevensville, Montana on April 25, 2003 
have not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2008).

2.  The criteria for entitlement to payment of unauthorized 
medical services provided to the Veteran by 	Community 
Medical Center in Missoula, Montana on April 25, 2003 have 
not been met. 38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1002 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act of 2000 ("VCAA")

Under the provisions of the VCAA, VA has certain notice and 
assistance requirements. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  The VCAA, with its expanded 
duties, was found not to be applicable to cases involving the 
waiver of recovery of overpayment claims, as the statute at 
issue in such cases is not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA), but rather 
in Chapter 17 (the laws related to hospital, nursing home, 
domiciliary and medical care). Barger v. Principi, 16 Vet. 
App. 132 (2002).  However, in Beverly v. Nicholson, 19 Vet. 
App. 394, 403-04 (2005), although not explicitly stated, the 
United States Court of Appeals for Veterans Claims (the 
"Court") appeared to assume that the VCAA was applicable to 
a Chapter 17 claim, but then held that the failure to comply 
with the VCAA notice requirements in that case constituted 
non-prejudicial error.  The payment/reimbursement of certain 
medical expenses and payment/reimbursement for emergency 
medical treatment are also found in Chapter 17. See 
38 U.S.C.A. §§ 1725(a)(1), 1725(a)(2), 1728(a) and 1728(b).   
 

The Board notes that the provisions of Chapter 17 of the 38 
U.S.C. and 38 C.F.R Part 17 contain their own notice 
requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss 
the adjudication of claims for the payment or reimbursement 
of unauthorized medical expenses.  According to 38 C.F.R. § 
17.124, a claimant has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation 
of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim."  
When a claim for payment/reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.


In this case, the Veteran received letters from the RO dated 
in July 2003, August 2003 and March 2004 advising him of the 
information necessary to substantiate his claims, as well as 
notifying him of all relevant procedures and appellate 
rights.  Moreover, the Fort Harrison, Montana VA explained to 
the Veteran the bases for the denial of the claims, and 
afforded the Veteran the opportunity to present information 
and evidence in support of the claims.  Based upon the 
information contained in the above-referenced letters, the 
Board finds that the notice requirements of Chapter 17 have 
been satisfied.

In addition to the foregoing, the record further reflects 
that the Veteran was sent a "Veteran's Claim Assistance Act 
Statement" in conjunction with a procedural update letter 
dated in August 2006 and an August 2006 Statement of the 
Case.  The Board is uncertain as to the exact content of the 
VCAA Statement provided to the Veteran since a copy of this 
Statement is not included in the claims file.  However, to 
the extent that such statement may have been inadequate for 
VCAA purposes, the Board finds that no harm has resulted to 
the Veteran because it is clear from the evidence of record 
that he had actual knowledge of what was necessary to 
substantiate his medical payment claims.  

The Board observes that if there is VCAA deficiency involving 
a veteran's claim (i.e., VCAA error), this error is usually 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial. See Simmons v. Nicholson, 487 F.3d 892 (2007); 
see also Sanders v. Nicholson, 487 F.3d 881 (2007).  In this 
case, the Veteran was allowed a meaningful opportunity to 
participate in the adjudication of his claims.  Throughout 
these proceedings, the Veteran and his representative have 
discussed the application of VA laws and regulations in that 
they have argued the Veteran's April 25, 2003 private medical 
expenses should be paid or reimbursed by VA on the basis that 
these expenses were incurred as a result of emergency 
treatment. See August 2003 statement with notice of 
disagreement; September 2006 statement with VA Form 9; March 
2009 Informal Hearing Presentation, p. 1.  In light of the 
Veteran's statements and his Representative's argument, the 
Board concludes that the Veteran had actual knowledge of the 
pertinent laws and regulations related to substantiating his 
claims, thus curing any potential notice defect with regards 
to his current claims. 

Lastly, the Board observes for the record that the Veteran's 
representative requested in the above-referenced March 2009 
Informal Hearing Presentation that the current appeal be 
remanded for the association of outstanding March 25, 2003 
hospital records and post-March 25, 2003 private medical 
records with the claims file.  For reasons discussed in more 
detail below, the Board concludes after carefully reviewing 
the entire record that such a remand is not warranted since 
sufficient evidence exists in the claims file addressing the 
nature and severity of the Veteran's symptoms for which he 
received medical treatment on March 25, 2009.  Therefore, the 
Board proceeds with a merits adjudication of the Veteran's 
claims.  

B.  Law and Analysis

In this appeal, the Veteran is seeking payment of the cost of 
medical services provided to him by Stevensville Medical 
Center in Stevensville, Montana and the Community Medical 
Center in Missoula, Montana on April 25, 2003.  According to 
written statements contained in the claims file, the Veteran 
asserts that the medical treatment he received at the above-
referenced facilities was necessary due to an emergency blood 
clot that had developed on his lungs. August 2003 statement 
with notice of disagreement; September 2006 statement with VA 
Form 9.  He contends that the drive from his residence in 
Stevensville, Montana to VA's main Michigan healthcare campus 
near Helena, Montana for treatment on April 25, 2003 was too 
long in light of his symptoms and circumstances; and 
therefore VA should render payment for the services he 
received at the above-referenced private facilities. August 
2003 statement with notice of disagreement, p. 4.    

For the purposes of this appeal, the Board notes that 
Stevensville, Montana and Missoula, Montana appear to be 
neighboring communities.  Stevensville Medical Center is 
located approximately 30 miles from the Community Medical 
Center in Missoula, Montana.  While VA's main healthcare 
campus is located in Fort Harrison, Montana (close to Helena, 
Montana), VA maintains a community-based outpatient care 
clinic in Missoula, Montana.  The Missoula, Montana VA care 
clinic is located approximately 30 miles from the Veteran's 
residence in Stevensville and the Stevensville Medical 
Center; and 4 miles away from the Community Medical Center in 
Missoula, Montana.  

The Board observes that with claims involving the 
payment/reimbursement by VA for medical expenses incurred as 
a result of treatment at a private facility, it must first be 
determined whether the services for which payment is sought 
were authorized by VA. See 38 U.S.C.A. § 1703(a).  If not 
authorized, it must be determined whether the claimant is 
otherwise entitled to payment or reimbursement for services 
not previously authorized. See 38 U.S.C.A. §1728(a) and the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In terms of the legal criteria applicable to the 
payment/reimbursement for unauthorized medical expenses, 38 
U.S.C.A. § 1728 (as implemented at 38 C.F.R. 
§ 17.120) sets forth a three-prong test.  The Board observes 
for the record that the provisions in 38 C.F.R. § 17.120 are 
conjunctive, not disjunctive. See Melson v. Derwinski, 1 Vet. 
App. 334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
As such, the failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility. See Zimick v. West, 
11 Vet. App. 45 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995).  Generally, in order to be entitled to 
payment or reimbursement of medical expenses incurred at a 
non-VA facility, a claimant must be a veteran with a service-
connected disability and must satisfy the following three 
conditions:

(a) The care and services rendered were either:

        (1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating 
an adjudicated service-connected disability, 
or

(3) for any disability of a veteran who has 
a total disability, permanent in nature, 
resulting from a service-connected 
disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i); and

(b) The services were rendered in a medical 
emergency of such nature that delay would have 
been hazardous to life or health; and

(c) No VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (emphasis added).  
Alternatively, payment or reimbursement for certain 
unauthorized medical expenses determined to be related to 
emergency treatment may be made pursuant to the Veterans 
Millennium Healthcare and Benefits Act of 1999 (the 
"Millennium Act"), codified at 38 U.S.C.A. § 1725.  To be 
eligible for the payment or reimbursement of emergency 
expenses under the Millennium Act, a veteran must satisfy all 
of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public;

(b) The claim for payment or reimbursement for 
the initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention 
would have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate 
medical attention to result in placing the health 
of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for 
any medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility 
(the medical emergency lasts only until the time 
the veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 
24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has 
exhausted without success all claims and remedies 
reasonably available to the veteran or provider 
against a third party for payment of such 
treatment; and the veteran has no contractual or 
legal recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (as has been discussed above, 38 U.S.C. 
1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of 
veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the United States Court of 
Appeals for Veterans Claims (the "Court")  stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Turning to the specific facts of this case, the evidence 
reveals that the Veteran was treated as a "walk-in" patient 
at the VA outpatient care clinic in Missoula, Montana on 
April 24, 2003. April 2003 VA medical records.  At that time, 
the Veteran was evaluated by a VA medical doctor who was not 
his normal medical provider, as it appears the Veteran's 
normal medical provider was on vacation. August 2003 
statement with notice of disagreement.  Notes of the 
Veteran's April 24, 2003 medical visit indicate that the 
Veteran was nonspecific in terms of explaining his medical 
symptomatology, other than reporting a sense of coolness and 
sweatiness earlier that morning and that he felt a little bit 
of queasiness in the stomach. April 2003 VA medical records.  
Physical examination of the Veteran was reported to be 
essentially normal; and his examining VA medical doctor found 
no diagnosis forthcoming for the Veteran's "mild and vague" 
symptoms.  She encouraged the Veteran to rest and drink 
plenty of fluids.  She also told the Veteran to contact the 
VA care clinic again if he became concerned about any new 
symptoms. Id. 

According to an August 2003 statement from the Veteran 
contained in the claims file, the Veteran awoke the morning 
of April 25, 2003 feeling worse than he had the day before. 
August 2003 statement with notice of disagreement, p. 1.  He 
stated that his girlfriend took him to the Stevensville 
Medical Center instead of driving to the VA clinic "and get 
told the same thing [as the day before]."  He reported that 
he told a Stevensville doctor about his symptoms and that he 
had a medical condition consisting of two leaky heart valves. 
Id., p. 2.  The doctor at Stevensville reportedly opined that 
the Veteran may have had or was having a heart attack; and 
ultimately called A.G., M.D. (the Veteran's "heart doctor") 
to discuss the Veteran's symptomatology.  Dr. G. reportedly 
instructed the Veteran's girlfriend to drive the Veteran to 
his office, which she did.  After discussing the Veteran's 
symptoms with him, Dr. G. opined that the Veteran had a blood 
clot and directed him to the Community Medical Center in 
Missoula, Montana for tests that included laboratory work and 
radiology studies. Id.; see also medical claims for payment 
from Community Medical Center and Missoula Radiology.  After 
the tests were conducted at the Community Medical Center, the 
Veteran and his girlfriend returned to their home in 
Stevensville. August 2003 statement with notice of 
disagreement, p. 2.  Approximately ten (10) minutes after 
returning home, the Veteran reports that he received a 
telephone call from Dr. G., who told him that he had a blood 
clot in his lungs.  Dr. G. indicated to him that "things 
like this he would be able to treat at home" but that the 
Veteran should go to the hospital to be monitored in light of 
his heart condition and current medications. Id., p. 3.  
Based upon Dr. G.'s recommendation, the Veteran and his 
girlfriend then went to the hospital. Id.  The Veteran 
contends that if his girlfriend had not taken him to 
Stevensville Medical Center and Dr. G.'s office, he would not 
have known that he had a blood clot and probably would have 
died if the blood clot had gotten bigger. Id.; see also 
September 2006 statement with VA Form 9.  

The Veteran has not specifically argued, nor does the 
evidence suggest, that prior authorization for his medical 
treatment at Stevensville Medical Center and/or the Community 
Medical Center on April 25, 2003 was obtained.  In making 
this finding, the Board acknowledges the Veteran's September 
2006 statement in which he reported that his girlfriend 
called the VA clinic the morning of April 25, 2003 and was 
told to take the Veteran "to another clinic that was 
closer." September 2006 statement with VA Form 9.  To the 
extent that this statement could be construed as an argument 
that VA authorized the Veteran to seek private medical care 
on April 25, 2003, the Board finds that it fails as a matter 
of law. See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994); see also Office of Personnel 
Management v. Richmond, 496 U.S. 414 (1990) (payment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits).  
Further, the record on appeal contains no verification or 
documentation of this contact.  Thus, the pertinent issue in 
this appeal is whether the Veteran is eligible for the 
payment or reimbursement for medical services that were not 
previously authorized.


Turning to the criterion of 38 U.S.C.A. §§ 1728, the evidence 
of record reflects that the Veteran is not service-connected 
for any disorder.  Thus, the treatment provided to the 
Veteran on April 25, 2003 could not have been rendered for a 
service-connected disability or one associated therewith.  As 
such, the first criterion of 
38 U.S.C.A. § 1728 has not been met; and payment of the 
Veteran's April 25, 2003 unauthorized medical expenses cannot 
be made pursuant to 38 U.S.C.A. § 1728, as implemented at 38 
C.F.R. § 17.120. See Melson and Zimick, supra.  He may, 
however, be entitled to payment for such care under 
38 U.S.C.A. § 1725 (i.e., the Millennium Act).   

As set forth above, the provisions of 38 U.S.C.A. § 1725 
require that treatment for which payment or reimbursement is 
sought was emergent in nature. 38 U.S.C.A. 
§ 1725(f)(1).  In this regard, emergency treatment has been 
defined as "a medical emergency of such nature that a 
prudent layperson would reasonably expect that delay in 
seeking immediate medical attention would be hazardous to 
life or health" for purposes of this statute. 38 U.S.C.A. § 
1725(f)(1)(B).  

Turning to the evidence in this case, the Board finds that 
even though the Veteran argues that the symptomatology he 
experienced on April 25, 2003 constituted a medical emergency 
as it was ultimately attributed as being related to a blood 
clot of the lungs, the Board does not agree.  While the 
Veteran's ultimate medical diagnosis of April 25, 2003 is 
evidence to be considered in this case, it is not dispositive 
to the outcome of this appeal since the claims on appeal do 
not include payment for the Veteran's April 25, 2003 
hospitalization costs. See May 2004 administrative notes 
(notes in the claims file indicate that the RO approved 
payment for one day of the Veteran's private hospital stay).  
In terms of the specific medical treatment the Veteran 
received prior to his hospitalization from (1) Stevensville 
Medical Center, (2) Dr. G. at his office, (3) the Community 
Medical Center and 
(4) Missoula Radiology, the evidence reveals that the Veteran 
chose to seek medical treatment from these private medical 
providers rather than return to the Missoula VA care clinic 
because he believed that he had received inadequate medical 
treatment at the Missoula VA care clinic the day before. 
August 2003 statement with notice of disagreement; September 
2006 statement with VA Form 9.  The evidence clearly 
indicates that the Veteran was instructed to contact the 
Missoula VA care clinic if his symptomatology worsened. April 
2003 VA medical records.  Rather than seek treatment at the 
Missoula VA Care Center, the Veteran chose to have his 
girlfriend drive him to the above-referenced private care 
providers in both Stevensville and Missoula, where he 
consulted with various doctors and underwent various tests 
prior to returning home for the evening. August 2003 
statement with notice of disagreement; September 2006 
statement with VA Form 9.  While these actions do not 
necessarily reflect or dispute the severity of the Veteran's 
symptoms of April 25, 2003, they contradict the Veteran's 
assertions as to the emergent nature of his situation.  The 
totality of the circumstances surrounding the Veteran's 
medical care on April 25, 2003 does not constitute a 
"medical emergency of such nature that delay would have been 
hazardous to life or health."  

The Board notes that although the Veteran's blood clot 
condition may or may not have been life threatening if not 
treated over time, it was not emergent in the sense that 
urgency in treatment was required by Stevensville Medical 
Center and/or the Community Medical Center. See also August 
2003 statement with notice of disagreement (the Veteran 
reported that his doctor told him that he should be 
hospitalized for the purpose of being monitored).  It is 
clear that if the Veteran's condition had been immediately 
life threatening, this would be another matter. See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995) (a medical opinion which 
stated that cardiac "bypass surgery was definitely indicated 
and felt to be indicated on an urgent basis" led the Court 
to conclude that the Board's decision that an emergency was 
not involved "cannot stand").  Such is not the case here.  
Inasmuch as this criterion of emergency treatment is not 
satisfied, payment or reimbursement cannot be authorized 
under the provisions of 38 U.S.C.A. § 1725. See Melson and 
Zimick, supra.

In conclusion, the Board finds that the evidence fails to 
satisfy the criteria listed in 38 U.S.C.A. § 1728(a).  The 
Board also finds that the Veteran is not eligible to receive 
reimbursement for the reasonable value of emergency treatment 
under the provisions of 38 U.S.C.A. § 1725.  The benefits 
sought on appeal are therefore denied.



ORDER

Payment of unauthorized medical expenses for services 
rendered at Stevensville Medical Center in Stevensville, 
Montana on April 25, 2003 is denied. 

Payment of unauthorized medical expenses for services 
rendered at Community Medical Center in Missoula, Montana on 
April 25, 2003 is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


